EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anand Chellappa on February 18, 2022.
The application has been amended as follows: 
As per Claim 1.  (Currently Amended)  A method for providing accounting services by an accounting service provider to a subscriber, the method comprising:
providing a first accounting application software configured to communicate with a first database for storing subscriber specific transactional data;
providing a second accounting application software configured to communicate and synchronize with a second database for storing subscriber specific transactional data and wherein the first and second databases communicate and synchronize with each other through an API provided by the first software; 
inputting subscriber specific transactional data to at least one the first accounting software and second accounting software;
processing subscriber specific transactional data using the first accounting application software wherein the processing step comprises routing transactional data through at least one of an accounting playbook module, an AI/ML learning module, an accountant review module, and a supervisory review module;
assigning an accounting code for each subscriber specific transaction and flagging each transaction for further oversight review using at least one of the accountant module and the supervisory 
outputting audit-ready financial reports comprising at least one of P&L statement, balance sheet, cash flow statements, A/P summary, and A/R summary.
As per Claim 2, (Previously Presented) The method of claim 1 wherein the first accounting application software and second application software are synchronized at subscriber specific predetermined intervals.
As per Claim 3, (Previously Presented) The method of claim 1 wherein the first accounting application software and second application software are synchronized by a trigger from one of the accounting playbook module, the AI/ML learning module, the accountant review module, and the supervisory review module.
As per Claim 4, (Previously Presented) The method of claim 3 wherein the trigger is initiated by a client specific accounting coding change.
As per Claim 5, (Previously Presented) The method of claim 1 wherein the accounting playbook module implements at least one of assigning an accounting code for a subscriber specific transaction, adding transactional coding details, assigning a materiality factor for each transaction, estimating a reliability of coding coefficient for each transaction, and estimating a materiality adjusted coding coefficient based on statistical errors associated with each accounting code.
As per Claim 6, (Previously Presented) The method of claim 1 wherein the AI/ML module implements at least one of assigning an accounting code for a subscriber specific transaction, adding transactional coding details, assigning a materiality factor for each transaction, estimating a reliability of coding coefficient for each transaction, and estimating a materiality adjusted coding coefficient based on statistical errors associated with each accounting code.

As per Claim 8, (Previously Presented) The method of claim 1 wherein the supervisory review module implements at one of assigning an accounting code for a subscriber specific transaction, adding transactional coding details, assigning a materiality factor for each transaction, estimating a reliability of coding coefficient for each transaction, and estimating a materiality adjusted coding coefficient based on statistical errors associated with each accounting code.
As per Claim 9, (Previously Presented) The method of claim 1 wherein the materiality adjusted coding coefficient for each subscriber specific transaction coding originating from at least one of the accounting playbook module, an AI/ML learning module, an accountant review module, and a supervisory review module is examined to decide whether a coding change is required.
As per Claim 10, (Previously Presented) The method of claim 5 wherein the a subscriber specific transaction account coding is flagged for further review by the at least one of an accountant module and a supervisory module based on at least one of high materiality and low assigned coding keep rates related to that transaction.
As per Claim 11, (Previously Presented) The method of claim 1 wherein subscriber specific transactional data coding comprises at least one of: account class comprising at least one of asset, liability, owner's equity, and revenue expense; account number; amount; account class validation based on a preliminary examination against memorized transactions stored in the first database; account number validation based on a preliminary examination against memorized transactions stored in the first database; and amount validation based on a preliminary examination against memorized transactions stored in the first database.
As per Claim 12, (Previously Presented) The method of claim 1 wherein the inputting subscriber specific transactional data step comprises at least one of inputting: a. invoices attached to e-mails related to corporate expenses; b. expense information captured by a subscriber using a camera of a smart device to provide a digitized source document; c. transactional information generated by each subscriber associated with a subscriber and transmitted by at least one of credit/debit card magstripe readers and point of sale contactless readers in the form of at least one of an e-mail directed to a subscriber e-mail account and directly to a subscriber's credit card account or bank account; d. credit/debit card statements associated with each credit card associated with a subscriber; e. bank statements associated with each subscriber account; f. payroll data related to each subscriber; and, g. ASP accounting system memorized transactions.
As per Claim 13, (Previously Presented) The method of claim 12 wherein subscriber specific payroll data and memorized transactional data are input into the ASP database and synchronized with the ARASP database.
As per Claim 14, (Previously Presented) The method of claim 1 wherein the accountant review module implements oversight review by at least one of an accountant and bookkeeper retained by the ARASP provider.
As per Claim 15, (Previously Presented) The method of claim 1 wherein the accounting code comprises at least one of the time, date, location from where the data was sent, and the type of transaction corresponding the subscriber specific transaction.
As per Claim 16, (Previously Presented) The method of claim 1 wherein the first software comprises a mobile application program configured to run on a smart device.
As per Claim 17, (Previously Presented) The method of claim 1 wherein the first software is run on a computer.
As per Claim 18, (Previously Presented) The method of claim 1 wherein the second software comprises a mobile application program configured to run on a smart device.
As per Claim 19, (Previously Presented) The method of claim 1 wherein the second software is run on a computer.
As per Claim 20, (Previously Presented) The method of claim 1 wherein the first database comprises at least one of a relational database, NoSQL database, flat files, structured database, and any other machine- readable database.
As per Claim 21, (Previously Presented) The method of claim 1 wherein significant number of errors measured by at least one of the absolute frequency rate for each module and materiality for each transactional entry is used to improve the statistical accuracy of at least one of the accounting playbook and AI/ML module.
As per Claim 22, (Previously Presented) The method of claim 1 wherein significant number of errors measured by at least one of the absolute frequency error rate for each module and materiality for each transactional entry is used to improve training and quality control monitoring of users, accountants, and oversight personnel of the subscriber.
As per Claim 23, (Previously Presented) A system for providing accounting service by an accounting service provider to a subscriber, the system comprising: an electronic device configured to run a first accounting software configured to receive subscriber specific transactional data wherein the first software processes subscriber specific transactional data using at least one an accounting playbook module, an AI/ML learning module, an accountant review module, and a supervisory review module: a first database for storing subscriber specific transactional data and configured to communicate with the first accounting software; and, a second database for storing subscriber specific transactional data and configured to communicate with a second accounting software wherein the first and second databases communicate with each other through an API provided by the first software wherein: the first and second databases are synchronized at predetermined intervals using the API; at least one of the accountant module and the supervisory oversight review module is used to review transactions flagged for review based on at least one of materiality factor and statistical error associated with the coding of a transaction; and, the first accounting software is configured to output audit-ready financial reports comprising at least one of P&L statement, balance sheet, cash flow statement, A/P summary, and A/R summary.
As per Claim 24, (Previously Presented) The system of claim 23 wherein the electronic device comprises at least one of a smart device, a laptop computer, and a desktop computer.
As per Claim 25, (Previously Presented) The method of claim 23 wherein the first database comprises at least one of a relational database, NoSQL database, flat files, structured database, and any other machine- readable database.
As per Claim 26, (Previously Presented) The method of claim 23 wherein the second database comprises at least one of a relational database, NoSQL database, flat files, structured database, and any other machine-readable database.
As per Claim 27, (Previously Presented) A system for providing accounting service by an accounting service provider to a subscriber, the system comprising: a subscriber device configured to access a web server provided by the service provider and run a first accounting software configured to receive subscriber specific transactional data wherein the first software processes subscriber specific transactional data using at least one an accounting playbook module, an AI/ML learning module, an accountant review module, and a supervisory review module: a first database for storing transactional data and configured to communicate with the first accounting software; and, a second database for storing transactional data and configured to communicate with a second accounting software wherein the first and second databases communicate with each other through an API provided by the first software wherein: the first and second databases are synchronized at predetermined intervals using the API; at least one of the accountant module and the supervisory oversight review module is used to review transactions flagged for review based on at least one of materiality factor and statistical error associated with the coding of a transaction; and, the first accounting software is configured to output audit-ready financial reports comprising at least one of P&L statement, balance sheet, cash flow statement, A/P summary, and A/R summary.



Drawings
	Drawings submitted August 27, 2020 and December30, 2021 are sufficient.
Specification
	Amendment to the Specification pg.29, ¶ [0091] are as follows:
[0091] Transactions with coding data or meta data that indicate a high prevalence of errors would be subjected to additional verification in step 714 in the exemplary ARASP software accounting playbook. In step 715, the ARASP software may assign materially 2832109.1003.US.CIPadjusted coding coefficient (MACC) based on both materiality and historical reliability analysis (related to accounting classifications and descriptions) performed in step 714 for each module. This coefficient may then be fed into the training data set used in the AI/ML module (step) 704 or routed back to the ARASP database for refining the coding allocation technique. Accounting playbook 703 in combination with the AI/ML module 704 disclosed herein assist auditors and management (of the client) with assessing materiality, qualitative areas of interest, transaction accuracy and identified omissions by calculating a statistical "batting score' or "Materiality Adjusted Coding Coefficient" in step 715 that can highlight possible areas of focus. Additionally, the Coefficient may be used as a tool to assist management and external auditors in fairly reviewing the company's financial condition and prospects. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The most remarkable prior arts on record are to Hinkle U.S. Patent Application Publication 2002/0138376 and King U.S. Patent Application Publication 2011/0119107.
 Hinkle is directed to a financial transaction processing system, wherein substantial processing efficiencies are provided with, additionally, a substantial decrease in the size of the executable code. Each transaction processed by the transaction processing system is described by a transaction data descriptor that includes a series of sub-transaction data descriptions of actions that can be performed independently of one another. Thus, complex transaction processing logic is substantially removed from the executable code, and instead such transaction data descriptors are processed interpretatively. Moreover, the independence of the sub-transactions allows the sub-transactions of a transaction to be processed in parallel when performed on a multiprocessor computer. Additionally, the transaction processing system provides account balancing enhancements in that there are control columns in various data tables that are automatically updated during transaction processing so that by comparing control column totals, an indication of the integrity of current financial records is provided. Additionally, the transaction processing system provides full auditability in that any changes to financial data can be traced for any effective period of time into the past so that auditors can periodically perform a full audit of the financial transaction data retained by the transaction processing system. Hinkle, Abstract. 
King is directed to an audit planning system enables users to plan effective audits by identifying audit units having potentially large impacts and risks on an enterprise and enabling users to select audit units to include in audits based on a variety of different criteria. The audit planning system displays the audit units of the enterprise and a visual indicator of the impact and risk associated with each audit unit. The audit planning system enables users to select the displayed audit units to plan an audit. The audit planning system may display audit units in an impacted financial statement, a tree map, a graph, and/or a table. The audit planning system may sort and/or display audit units with visual indicators specifying associated risks, impacts, materiality values, exposures, coverages, and/or audit costs. The audit planning system can further display visual indications of the changes in audit units' associated attributes over time. King, Abstract. 
Hinkle nor King teach the limitations of the claimed invention, wherein the first and second databases communicate with each other through an API provided by the first software; inputting subscriber specific transactional data to at least one the first accounting software and second accounting software; processing subscriber specific transactional data using the first accounting application software wherein the processing step comprises routing transactional data through at least one of an accounting playbook module, an AI/ML learning module, an accountant review module, and a supervisory review module; assigning an accounting code for each subscriber specific transaction and flagging each transaction for further oversight review using at least one of the accountant module and the supervisory review module based on at least one of materiality factor and statistical error associated with the coding assignment; and, outputting audit-ready financial reports comprising at least one of P&L statement, balance sheet, cash flow statements, A/P summary, and A/R summary
. Moreover, none of the prior art of record remedies the deficiencies found in Hinkle and King or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lipstein et al., U.S. Patent #10,140,665 discusses a graphical user interface for manipulating relationships between elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHFORD S HAYLES/               
Primary Examiner, Art Unit 3687